 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8    JERRY GEORGE WOOD JR,

 9                            Plaintiff,                 CASE NO. C18-983-MJP-BAT

10       v.                                              ORDER GRANTING
                                                         DEFENDANTS’ MOTION TO FILE
11    DAN STITES, et al.,                                OVER-LENGTH BRIEF

12                            Defendant.

13            Defendants request leave to file an over-length brief (of 11 additional pages) in support of
14   their motion for summary judgment. Dkt. 69.
15            Motions seeking approval to file an over-length brief may be filed as soon as possible but
16   no later than three days before the underlying motion or brief is due, shall be noted for
17   consideration for the day on which it is filed, shall be no more than two pages in length, and shall
18   request a specific number of additional pages. LCR 7(f). If the motion is granted, the brief in
19   opposition will automatically be allowed an equal number of additional pages and in all cases,
20   the reply brief shall not exceed one-half the total length of the brief filed in opposition. Id.
21            Defendants have complied with the local rule in requesting their over-length brief. They
22   assert that the excess pages requested are needed to properly address the numerous allegations
23   made against each of the five individually named defendants and to set forth the relevant factual

     ORDER GRANTING DEFENDANTS’
     MOTION TO FILE OVER-LENGTH BRIEF -
     1
 1   background. Dkt. 69.

 2          Accordingly, it is ORDERED that the motion (Dkt. 69) is GRANTED. Defendants are

 3   allowed an additional 11 pages in their brief supporting their motion for summary judgment.

 4   Plaintiff is allowed an additional 11 pages to respond to defendants’ motion for summary

 5   judgment and defendants are allowed extra pages in their reply, up to one-half the total length of

 6   plaintiff’s opposition brief, pursuant to LCR 7(f).

 7          The Clerk is directed to send a copy of this order to plaintiff and to counsel for

 8   defendants.

 9

10          DATED this 30th day of April, 2019.

11

12                                                            A
                                                           BRIAN A. TSUCHIDA
13                                                         United States Magistrate Judge

14

15

16

17

18

19

20

21

22

23


     ORDER GRANTING DEFENDANTS’
     MOTION TO FILE OVER-LENGTH BRIEF -
     2
